Citation Nr: 0429258	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  00-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

What evaluation is warranted from August 12, 1997, for 
irritable bowel syndrome?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
irritable bowel syndrome and assigned a 10 percent rating 
effective from August 12, 1997.  In July 2004, the veteran 
and his wife testified at a hearing before the undersigned 
sitting at the RO.

The Board notes that, while the veteran perfected an appeal 
as to a number of other claims that were denied in the June 
1999 rating decision, in a July 2004 statement in support of 
claim he thereafter withdrew his appeal as to these issues.  
See 38 C.F.R. § 20.204(b) (2003) (a substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision).  Therefore, they are no longer in appellate status 
and the only issue on appeal is the rating issue listed 
above. 

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the issue on appeal was placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating, the Fenderson doctrine applies to 
this issue.  Thus, the Board has restyled the issue in 
accordance with the Fenderson doctrine.  

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires VA to obtain and 
associate with the record all adequately identified records.  
See 38 U.S.C.A. § 5103A (West 2002).  Notably, while the 
record shows VA treatment records from the Anchorage and San 
Diego VA Medical Centers, it is unclear whether the RO 
obtained and associated with the claims file all of the 
veteran's post January 2003 medical records from the all 
three San Diego VA medical facilities where he reportedly 
sought treatment, i.e., the VA Vista Community Based 
Outpatient Clinic, the Mission Valley VA Outpatient Clinic, 
and the VA Medical Center in La Jolla.  Further, records from 
the Phoenix VA Medical Center should be secured.  

Similarly, a remand is required to provide the veteran with a 
VA examination.  Here, VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
appellant that takes into account the records of prior 
examinations and treatment.  As he was last examined by VA in 
February 1999, further development is in order.  Id.  

The Board acknowledges that following the February 1999 VA 
examination, the veteran failed to show for VA examinations 
scheduled in May 2000 and July 2002.  However, at his 
personal hearing he testified that he failed to show for 
these examinations because he had moved and did not receive 
notice of these examinations in time to report.  Accordingly, 
on remand, the veteran should be notified that if he fails to 
report for the examination without good cause his claim will 
be decided based on the existing record.  38 C.F.R. § 3.655 
(2003).

Next, the Board notes that the veteran testified that his 
service connected irritable bowel syndrome caused him to loss 
three to four days of work a month.  He also testified that 
needing to go to the bathroom six to eight times a day 
greatly interfered with his job.  Accordingly, on remand, the 
RO should address whether his disability meets the criteria 
for submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) (2003). 

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A; 38 C.F.R. § 3.159; the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the claim 
of entitlement to a higher initial 
evaluation for irritable bowel syndrome.  
The letter must: (1) notify the claimant 
of the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) notify him of the 
information and evidence that VA will 
seek to provide; (3) notify him of the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  The veteran should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

2.  The RO should obtain all post January 
2003 medical records, that have not 
already been associated with the claims 
file, from the following locations:  
Anchorage VA Medical Center, Phoenix VA 
Medical Center, San Diego (La Jolla) VA 
Medical Center, Mission Valley VA 
Outpatient Clinic, and Vista Community 
Based Outpatient Clinic.  If any 
requested records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  The RO, after obtaining an 
authorization from the veteran, should 
contact his employer and request copies 
of any records relevant to time lost from 
work due to appellant's service connected 
an irritable bowel syndrome.  If any 
requested records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

4.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all other VA and non-VA health 
care providers who have treated him for 
an irritable bowel syndrome since August 
1997.  The RO should inform the veteran 
that VA will make efforts to obtain 
relevant evidence, such as VA and non-VA 
medical records, employment records, or 
records from government agencies, if he 
identifies the custodians thereof.  The 
RO should obtain all records identified 
by the veteran that have not already been 
associated with the claims file.  The aid 
of the veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements for the veteran to be 
afforded a VA gastrointestinal 
examination.  The notice letter to the 
veteran should specifically inform him 
that if he fails to report for the 
examination without good cause his claim 
will be decided based on the existing 
record.  The claim folder is to be 
provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies as deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
examination, the examiner is to provide 
an opinion as to whether the veteran's 
irritable bowel syndrome is best 
characterized as:

Moderate - frequent episodes of 
bowel disturbance with abdominal 
distress OR

Severe - diarrhea, or alternating 
diarrhea and constipation, with more 
or less constant abdominal distress.

7.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

8.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issue on appeal using a 
rating decision format taking into 
account, if appropriate, "staged" 
ratings.  Fenderson.  The RO should also 
adjudicate whether the veteran's service 
connected irritable bowel syndrome meets 
the criteria for submission for extra-
schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1).  If any benefit 
sought on appeal remains denied, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  If the veteran failed to show 
for his VA examination without good 
cause, the supplemental statement of the 
case must include notice of 38 C.F.R. 
§ 3.655.  They should then be afforded an 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


